DETAILED ACTION
The response filed on 12/01/2020 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 5 and 14 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-15 are currently pending for examination.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant has argued that, “The added claim feature is particularly advantageous because in synergistic combination with the remaining features of each of the independent claims, with the special aid of the at least one mobile communication device measures environment data with respect to the environment of the at least one mobile 
In response to the Applicant's argument, the Examiner respectfully disagrees because Camp discloses wherein the environment data comprises at least a temperature of the at least one mobile communication device (see ¶ [0038], measuring any other physical parameter in a surrounding environment of a vehicle such as temperature), and a number of mobile communication devices in one network (see ¶ [0038-39], the environmental data/parameters including surrounding environments of other vehicles). If the prior art structure is capable of performing the intended use, then it meets the claim. One must be noted that, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., network quality in wireless networks can be predicted in a particularly accurate and efficient manner especially in order to avoid the usage of a defective communication channel for data communication, and thus to allow for prevention for data transfer errors…, it is to be pointed out that said accuracy and efficiency have significantly been increased…, highest safety requirements can be met with special respect to private and public transport) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Thus, the arguments are not persuasive.
This Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (US 2018/0139638 A1) hereinafter “Baer” in view of Wang et al. (US 2019/0028231 A1) hereinafter “Wang”, Li et al. (US 2017/0230844 A1) hereinafter “Li” and Park et al. (US 2017/0267252 A1) hereinafter “Park” further in view of Camp et al. (US 2013/0073506 A1) hereinafter “Camp”.

Regarding claim 1, Baer discloses a system for prediction of network quality in a wireless network (see FIG. 1-2; see ¶ [0008] [0032], predicting quality of services/network), the system comprising:
at least one mobile communication device (see FIG. 1 and 4; see ¶ [0026] [0051], a mobile user terminal),
at least one data prediction circuit (see FIG. 4; see ¶ [0055], a prediction logic),
a data collection circuit (see FIG. 4; see ¶ [0055], memory/storage interact with the prediction logic to store information),
(see FIG. 1 and 4; see ¶ [0026-27] [0056-57], measuring/monitoring quality characteristic/signal quality and recording quality characteristic),
wherein the at least one data prediction circuit calculates prediction data with respect to the network quality based on data from the data collection circuit (see FIG. 1 and 4; see ¶ [0034] [0058], predicting the quality of services based on profile), and
wherein the at least one mobile communication device comprises the at least one data prediction circuit and communicates with the data collection circuit (see FIG. 4; see ¶ [0055], mobile user terminal includes a prediction logic and memory/storage interact with the prediction logic to store information).
Baer does not explicitly disclose signal receive power.
However, Wang discloses wherein the network quality comprises signal receive power (see ¶ [0048], radio/network quality measures include Reference Signal Received Power).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide signal receive power as taught by Wang, in the system Baer, so that it would provide to improve a good indication for the UE throughput (Wang: see ¶ [0048], line 9).
Baer does not explicitly disclose processes communication data based on prediction data.
However, Li discloses wherein the at least one mobile communication device processes communication data based on prediction data (see ¶ [0075], predict a quality/data then determine whether a call needs to go through/processes communication data).
(Li: see ¶ [0073], line 6).
Baer does not explicitly disclose a backend.
However, Park discloses wherein the data collection circuit comprises a backend of an advanced driver assistance system (see FIG. 4; see ¶ [0044] [0049], collection unit collected information and transmitted to controller/backend in advanced driver assistance system/ADAS).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a backend as taught by Park, in the combined system of Baer, Wang and Li, so that it would provide to improve driving safety by providing ADAS functions (Park: see ¶ [0073]).
Baer does not explicitly disclose measures environment data.
However, Camp discloses wherein the at least one mobile communication device measures environment data with respect to the environment of the at least one communication data, wherein the environment data comprises at least a temperature of the at least one mobile communication device (see ¶ [0038], measuring any other physical parameter in a surrounding environment of a vehicle such as temperature), and a number of mobile communication devices in one network (see ¶ [0038-39], the environmental data/parameters including surrounding environments of other vehicles).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide measures environment data as taught by Camp, in the combined system of Baer, Wang, Li and Park, so that it would provide to (Camp: see ¶ [0051]).

Regarding claim 2, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one mobile communication device comprises the at least one data prediction circuit (Baer: see FIG. 4; see ¶ [0055], mobile user terminal includes a prediction logic).

Regarding claim 3, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one mobile communication device comprises at least one local data collection circuit for a decentralized data collection (Baer: see FIG. 4; see ¶ [0055], mobile user terminal includes a prediction logic), wherein the at least one data prediction circuit calculates the prediction data with respect to the network quality based on the data from the data collection circuit (Baer: see FIG. 1 and 4; see ¶ [0034] [0058], predicting the quality of services based on profile).

Regarding claim 4, the combined system of Baer, Wang, Li, Park and Camp discloses wherein data with respect to the network quality measured by the at least one mobile communication device comprises jitter (Baer: see FIG. 1 and 4; see ¶ [0027], signal quality/jitter).

Regarding claim 5, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one mobile communication device measures environment data with respect to the environment of the at least one mobile communication device, wherein the environment data further comprises distance to other mobile communication devices (Camp: see ¶ [0038], measuring a distance from the vehicle to nearby vehicles).

Regarding claim 6, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one mobile communication device receives data from the at least one data prediction circuit for at least one predefined position of the mobile communication devices (Baer: see FIG. 1 and 4; see ¶ [0027], network location data/geographical location of the mobile user terminal; and Li: see ¶ [0073], geo-location region).

Regarding claim 8, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one mobile communication device comprises a communication processing circuit for processing communication data, wherein the communication processing circuit processes communication data based on the prediction data (Baer: see FIG. 1; see ¶ [0027] [0034], signal quality/application/service data/profile; and Li: see ¶ [0075], predict a quality/data then determine whether a call needs to go through/processes communication data).

Regarding claim 9, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one data prediction circuit calculates the prediction data based on experience values (Baer: see FIG. 1; see ¶ [0026] [0032], prediction the quality of services/application/profile (including bandwidth, latency) experienced for over time; and Li: see ¶ [0073], statistics value).

Regarding claim 11, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one mobile communication device is movable (Baer: see FIG. 1-2; see ¶ [0020-21], the user/mobile terminal is travelling/moving; and Li: see ¶ [0073], a moving state).

Regarding claim 12, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one data prediction circuit comprises a data processing circuit for processing data, wherein the data comprises high complexity (Baer: see FIG. 1; see ¶ [0026] [0034], predicting the quality of services/application based on built/formed usage pattern/profile over time; and Li: see ¶ [0073], a context-based machine learning).

Regarding claim 13, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the at least one data prediction circuit comprises a pattern matching circuit, wherein the pattern matching circuit compares an actual data pattern of the at least one mobile communication device with former data patterns (Baer: see FIG. 1; see ¶ [0026] [0029], building/forming a usage pattern based on the received data information using together with collected measurements; and Li: see ¶ [0073], network traffic pattern).

Regarding claim 14, Baer discloses a method for prediction of network quality in a wireless network (see FIG. 1-2; see ¶ [0008] [0032], predicting quality of services/network), the method comprises the steps of:
measuring the network quality with respect to at least one mobile communication device and transmitting the measured network quality to a data collection circuit (see FIG. 1 and 4; see ¶ [0026-27] [0051] [0056-57], a mobile user terminal measuring/monitoring quality characteristic/signal quality and recording quality characteristic), and
calculating prediction data with respect to the network quality based on data from the data collection circuit with the aid of at least one data prediction circuit (see FIG. 1 and 4; see ¶ [0034] [0055] [0058], a prediction logic predicting the quality of services based on profile),
wherein the at least one mobile communication device comprises the at least one data prediction circuit and communicates with the data collection circuit (see FIG. 4; see ¶ [0055], mobile user terminal includes a prediction logic and memory/storage interact with the prediction logic to store information).
Baer does not explicitly disclose signal receive power.
However, Wang discloses wherein the network quality comprises signal receive power (see ¶ [0048], radio/network quality measures include Reference Signal Received Power).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide signal receive power as taught by Wang, in the system Baer, so that it would provide to improve a good indication for the UE throughput (Wang: see ¶ [0048], line 9).
Baer does not explicitly disclose processing data based on prediction data.
Li discloses processing data based on prediction data with the at least one mobile communication device (see ¶ [0075], predict a quality/data then determine whether a call needs to go through/processes communication data).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide processing data based on prediction data as taught by Li, in the combined system of Baer and Wang, so that it would provide to improve a call quality and performance (Li: see ¶ [0073], line 6).
Baer does not explicitly disclose a backend.
However, Park discloses wherein the data collection circuit comprises a backend of an advanced driver assistance system (see FIG. 4; see ¶ [0044] [0049], collection unit collected information and transmitted to controller/backend in advanced driver assistance system/ADAS).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a backend as taught by Park, in the combined system of Baer, Wang and Li, so that it would provide to improve driving safety by providing ADAS functions (Park: see ¶ [0073]).
Baer does not explicitly disclose measures environment data.
However, Camp discloses wherein the at least one mobile communication device measures environment data with respect to the environment of the at least one communication data, wherein the environment data comprises at least a temperature of the at least one mobile communication device (see ¶ [0038], measuring any other physical parameter in a surrounding environment of a vehicle such as temperature), and a number of mobile communication devices in one network (see ¶ [0038-39], the environmental data/parameters including surrounding environments of other vehicles).
(Camp: see ¶ [0051]).

Regarding claim 15, the combined system of Baer, Wang, Li, Park and Camp discloses wherein the method further comprises at least one of the steps of:
receiving the prediction data with respect to the network quality from the at least one data prediction circuit with the aid of the at least one mobile communication device (Baer: see FIG. 1 and 4; see ¶ [0027] [0056-57], storing/recording the measured/monitored quality characteristic/signal quality).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Wang, Li, Park and Camp further in view of Astrom et al. (US 2011/0312312 A1) hereinafter “Astrom”.

Regarding claim 7, Baer does not explicitly disclose at least one predefined distance.
However, Astrom discloses wherein the at least one mobile communication device receives data from the at least one prediction circuit for at least one predefined distance to other mobile communication devices (see ¶ [0010] [0021], a certain geographical distance around the device’s location/between devices).
(Astrom: see ¶ [0002] [0004]).

Regarding claim 10, Baer does not explicitly disclose data with respect to network quality from at least two mobile communication devices.
However, Astrom discloses wherein the data collection circuit saves the data with respect to the network quality from at least two mobile communication devices (see ¶ [0023] [0028], storing/saving a plurality of entries/information regarding the network quality experienced by devices).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide data with respect to network quality from at least two mobile communication devices as taught by Astrom, in the combined system of Baer, Wang, Li, Park and Camp, so that it would provide to improve the network quality experienced by the communications device (Astrom: see ¶ [0002] [0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/PETER CHEN/Primary Examiner, Art Unit 2462